DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                                                 NO. 12-05-00169-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

VALINDA S. PARRISH, DANNY D. STILLEY,
WILLIAM H. STILLEY, HAROLD STILLEY, 
CARROL R. CALLAWAY & VALINDA S.
PARRISH, AS INDEPENDENT                       §     APPEAL FROM THE 123RD
EXECUTRIX OF THE ESTATE OF
OTTO H. STILLEY, DECEASED &
ENRIQUE CANADA, HERBIERTO CANADA
& GLORIA NEEL, APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

PEGGY YARBOROUGH, INDIVIDUALLY 
& AS INDEPENDENT EXECUTOR OF THE
ESTATE OF VONNIE OPHELIA ANZ, DECEASED
& AS TRUSTEE OF THE VONNIE                §     SHELBY COUNTY, TEXAS
OPHELIA ANZ REVOCABLE LIVING
TRUST, AND ENRIQUE CANADA, 
HERIBERTO CANADA, & GLORIA NEEL 
INDIVIDUALLY & AS THE ONLY HEIR
OF EVELYN WOOTEN, APPELLEES




MEMORANDUM OPINION
PER CURIAM
                        On January 11, 2006, we granted Appellants’ motion to dismiss their claims against
Appellees.  Appellees have now filed a motion to dismiss their cross appeal.  All other parties to the
appeal have been given notice of the filing of this motion.  Because Appellees have met the
requirements of Texas Rule of  Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal
is dismissed. 
Opinion delivered January 25, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)